Dismissed and Memorandum Opinion filed August 25, 2005








Dismissed and Memorandum Opinion filed August 25,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00665-CV
____________
 
TUNEUP MASTERS, INC.,
Appellant
 
V.
 
MARVIN DARNELL HAWKINS,
Appellee
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause No.  04-36847
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 4, 2005.
On August 15, 2005, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 25, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.